Citation Nr: 1216472	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  10-17 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether the Veteran is entitled to additional Concurrent Retirement and Disability Pay (CRDP) amounts for the time period from June 1, 2007 to June 1, 2008 based on the continuation of dependent children, W. and B., from June 1, 2007 to June 1, 2008.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1980 to August 2000.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran appeared before the undersigned Acting Veterans Law Judge at a Board hearing via videoconference in May 2011.  The record contains a transcript of that hearing.


FINDINGS OF FACT

1.  The Veteran's Declaration of Status of Dependents (VA Form 21-686c) for her two school children, W. and B., was received by the RO in June 2007.

2.  In September 2008, the Veteran's VA compensation award was adjusted to include benefits for her two dependent school children from June 1, 2007 through June 1, 2008.

3.  In November 2009, the Veteran was awarded retroactive CRDP in the amount of $1,865 for the time period of June 1, 2007 to June 1, 2008 based upon the adjustment to the VA benefits due to the additional amount of the two dependent children.  




CONCLUSION OF LAW

Entitlement to additional CRDP for the time period from June 1, 2007 to June 1, 2008 has not been shown.  10 U.S.C.A. § 1414; 38 U.S.C.A. §§ 5304, 5305 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.4, 3.667, 3.750 (2011); Department of Defense Financial Management Regulations 7000.14-R, Vol 7B, Chapter 64, 6401-6404 (which incorporates Public Law 108-136, Section 641 (November 24, 2003)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


The Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that the Veterans Claims Assistance Act (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), is not applicable to the instant appeal.  The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants; however, the VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  

As discussed in more detail below, the essential facts in this case are not in dispute and the outcome of this appeal rests on the interpretation and application of the relevant law.  The Veteran is arguing that she is entitled to additional CRDP.  This appeal rests on the application of the relevant law and calculation of the CRDP.  Because the law and not the facts are dispositive in this case, the provisions of the VCAA are not for application.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2000) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).

The United States Court of Appeals for Veterans Claims (Court) has held that compliance with the VCAA is not required if additional evidence could not possibly change the outcome of the case.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003). 


Law and Regulations

A veteran who is entitled to military retired pay and disability compensation for a service-connected disability rated 50 percent or more, or a combination of service-connected disabilities rated 50 percent or more, under the schedule for rating disabilities, is entitled to receive both payments subject to the phase-in period.  38 C.F.R. § 3.750(b). 

Applicable law provides that a 30 percent disability evaluation entitles a veteran to receive additional compensation for dependents.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2) (2011).

Compensation may be paid from a child's 18th birthday based upon school attendance, if the child was at that time pursuing a course of instruction at an approved school and a claim for such benefits is filed within one year from the child's 18th birthday.  In addition, compensation based upon a course which was begun after a dependent child's 18th birthday may be paid from the commencement of the course, if a claim is filed within one year from that date.  38 C.F.R. § 3.667(a).

It must be noted that the Veteran is also in receipt of military retirement benefits.  In general, 38 U.S.C.A. § 5304(a)(1) provides that an individual may not receive both military retirement pay and VA compensation, except as provided in 10 U.S.C.A. § 1414 . See 38 U.S.C.A. § 5305; 38 C.F.R. § 3.750.  

Section 1414 of Title 10 provides for the payment of military retirement pay and VA disability compensation for qualified retirees.  This is the Concurrent Receipt of Disability Pay (CRDP) program.  As currently structured, the level of concurrent payment is on a phased-in basis.  This provision was enacted in 2003 and became effective from January 1, 2004. 

In general, CRDP is a program that is available to Chapter 61 disability retirees who served a minimum of 20 years creditable service, including service in the National Guard and Reserves.  CRDP restores some or all of the military retired pay that was deducted due to receipt of VA service-connected disability compensation.  Retirees must be rated 50 percent or more disabled by VA and the disabilities do not have to be combat-related.  Retirees are not required to apply for this benefit; enrollment is automatic.  Qualified retirees with a VA disability rating from 50 to 100 percent were subject to a phase-in period for payments from January 1, 2004, to December 31, 2004.  10 U.S.C.A. § 1414(c)(1).

After December 31, 2004, qualified retirees with a 100 percent rating are generally eligible for full payment of their military retirement pay and VA disability compensation, with some limitations.  10 U.S.C.A. § 1414(a)(1) (West Supp. 2011). 

A Veteran's personal CRDP payment rate is determined by using the Veteran's current VA Disability Compensation offset, minus the CRDP "Table Rate," the current CRDP "Phase In" percentage and other calculations.  The CRDP Payment Rate can be calculated using a four-step computation process.  See Department of Defense Financial Management Regulations 7000.14-R, Vol 7B, Chapter 64, 6401-6404 (which incorporates Public Law 108-136, Section 641 (November 24, 2003)).  See also 10 U.S.C.A. § 1414 and 38 U.S.C.A. §§ 5304, 5305.  

For Step One, calculate the Net Retired Pay which is a Veteran's Retired Pay minus the Current Baseline Offset (CBO) (CBO is the lesser of Retired Pay received or VA Pay).  

Step Two is to determine the CRDP Offset, which is the CBO amount minus the CRDP Table Rate Amount.  The CRDP pay computation "table rate" is $125 if rated at 60 percent.  

Step Three is to determine the CRDP Phase In Amount by multiplying the Remaining Offset by the Phase-in Percentage.  For 2007, the phase in percentage is 49.60 percent.  For 2008, the phase in percentage is 69.76 percent.  

Step Four is to determine the CRDP entitlement which is adding the CRDP Table Rate Amount and the Phase-in Amount.  Id. 

The law requires that all amounts computed under Chapter 71 of Title 10, including CRDP, be rounded to the next lowest dollar.  See Department of Defense Financial Management Regulations 7000.14-R, Vol 7B, Chapter 64, 6401-6404 (which incorporates Public Law 108-136, Section 641 (November 24, 2003)).  See also 10 U.S.C.A. § 1414 and 38 U.S.C.A. §§ 5304, 5305.

Merits of the Claim

The Veteran contends that she did not receive proper CRDP compensation for the period from June 1, 2007 to June 1, 2008 based upon additional VA compensation for her school-attending dependent children.  

The Veteran is a qualified retiree for CRDP purposes.  She served over 20 years, and for the time period at issue, she was rated at least 50 percent disabled.

The Veteran received notice in November 2006 that, effective June 1, 2007, her total monthly award amount would be $1,087 as her school-attending children would be removed as dependents.  The letter also states that her monthly entitlement amount would be $1,250, although the source of that amount is unclear.

In October 2006 and July 2007, the RO received notice that the Veteran's children remained enrolled in school, with a graduation date of May 2008.  

In September 2008, the RO issued a decision in which the Veteran was awarded $1,353 per month, beginning on June 1, 2007 and $1,382 per month beginning on December 1, 2007.  The decision stated that the amount of $266 was being withheld, effective June 1, 2007 and $272 was being withheld, effective December 1, 2007.  The Veteran's monthly entitlement amount was $1,087, effective June 1, 2007 and $1,110, effective December 1, 2007.  

The September 2008 letter notes that these amounts are based on the Veteran and five dependents.  It also states that an amount, as stated above, was withheld from the Veteran's compensation to prevent a double payment, as the Veteran was not entitled to receive full military retired pay and full VA compensation concurrently.  

In December 2008, the Veteran filed a notice of disagreement in which she stated that she had not been properly compensated for the period from June 1, 2007 to June 1, 2008 and did not receive the retroactive payments to which she was entitled, based on the September 2008 decision.  

An audit of the Veteran's payments was conducted in October 2009.  The results were as follows:

Month
Gross Retired Pay
VA Waiver
Retired Net Pay
CRDP Paid
VA Award
VA Paid
VA Withheld
Due from VA
6/2007
$1606
$1087
$519
$602.15
$1353
$1087
$266
$131.94
7/2007
$1606
$1087
$519
$602.15
$1353
$1087
$266
$131.94
8/2007
$1606
$1087
$519
$602.15
$1353
$1087
$266
$131.94
9/2007
$1606
$1087
$519
$602.15
$1353
$1087
$266
$131.94
10/2007
$1606
$1087
$519
$602.15
$1353
$1087
$266
$131.94
11/2007
$1606
$1087
$519
$602.15
$1353
$1087
$266
$131.94
12/2007
$1642
$1110
$532
$613.56
$1382
$1110
$272
$134.91
1/2008
$1642
$1110
$532
$812.14
$1382
$1110
$272
$189.74
2/2008
$1642
$1110
$532
$812.14
$1382
$1110
$272
$189.74
3/2008
$1642
$1110
$532
$812.14
$1382
$1110
$272
$189.74
4/2008
$1642
$1110
$532
$812.14
$1382
$1110
$272
$189.74
5/2008
$1642
$1110
$532
$812.14
$1382
$1110
$272
$189.74

As noted above, the Veteran's personal CRDP payment rate is determined by using the Veteran's current VA Disability Compensation offset, minus the CRDP "Table Rate," the current CRDP "Phase In" percentage and other calculations.  The CRDP Payment Rate can be calculated using a four-step computation process.  

Based on this audit, the RO computed that the Veteran was owed retroactive compensation in the amount of $1,865 and this payment was made to the Veteran in November 2009.  The RO arrived at this amount based upon the October 2009 audit.  The retroactive payment is the amount due from VA for each month from June 2007 to May 2008; the amounts were rounded down and added together.  The calculations for this amount are discussed below.   

CRDP computation from June 1, 2007 to November 1, 2007

The Board will first calculate the CRDP amount using the Veteran's VA payments which did not include the additional compensation for the dependents W. and B.  For this computation, the amount of VA pay is $1087.  

Step One requires the calculation of the Net Retired Pay which is the Veteran's Retired Pay minus the CBO.  In this case, the Veteran's Retired Pay is $1606.  The Veteran's CBO is $1087 since this is less than the Retired Pay.  The Net Retired Pay is $519.   

Step Two is the calculation of the CRDP Offset, which is the CBO amount minus the CRDP Table Rate Amount.  The CRDP pay computation "table rate" is $125 if rated at 60 percent.  In the Veteran's case, CRDP offset is $1087 - $125 which is $962.  

Step Three is the calculation of the CRDP Phase In Amount by multiplying the Remaining Offset by the Phase-in Percentage.  For 2007, the phase in percentage is 49.60 percent.  In the Veteran's case, for 2007, the CDRP Phase In Amount is $962 x .4960 = $477. 15.

Step Four is to determine the CRDP entitlement which is adding the CRDP Table Rate Amount and the Phase-in Amount.  In the Veteran's case, it is $477 + 125 = $602.15.   

So, for June 2007 to November 2007, the total entitlement is the Total VA Payment ($1087) + the Net Retired Pay ($519) + the CRDP entitlement ($602) which amounts to $2208.15 (1087 + 519 + 602 = 2208.15).  $2208.15 is the total payment for this time period.  

The Board will now calculate the CRDP amount using the Veteran's VA payment which includes the additional compensation for the dependents W. and B.  For this computation, the amount of VA pay is $1353.  

For Step One (Net Retired Pay= Retired Pay minus the CBO), the Veteran's Retired Pay is $1606.  The Veteran's CBO is $1353 since this is less than the Retired Pay.  The Net Retired Pay is $253.   

For Step Two (CRDP Offset=CBO amount minus the CRDP Table Rate Amount of $125), the CRDP offset is $1353 - $125 which is $1228.   

For Step Three (CRDP Phase In Amount = Remaining Offset x the Phase-in Percentage).  For 2007, the phase in percentage is 49.60 percent.  In the Veteran's case, for 2007, the CRDP Phase In Amount is $1228 x .4960 = $609.09. 

For Step Four (CRDP entitlement = CRDP Table Rate Amount + the Phase-in Amount).  In the Veteran's case, it is $609.09 + 125 = $734.09.  

So, for June 2007 to November 2007, the total entitlement is the Total VA Payment ($1353) + the Net Retired Pay ($253) + the CRDP entitlement ($734.09) which amounts to $2340.09 (1353 + 253 + 734.09 = 2340.09). 

For the time period of June 2007 to November 2007, the Veteran was initially paid $2208.15.  The correct amount that the Veteran should have been paid using the VA pay which included the additional amount for dependents is $2340.09.  The difference is $131.94, which rounded down is $131.  Thus, according to the audit, VA correctly calculated the retroactive amount due from VA for each month from June 2007 to November 2007 and the Veteran was paid this amount.    


CRDP computation for December 2007

Again, the Board will first calculate the CRDP amount using the Veteran's VA payments which did not include the additional compensation for the dependents W. and B. and then the Board will calculate the CRDP amount using the VA pay with the additional amount for dependency.   

From December 2007, the Veteran's Retired Pay is $1642 and the VA Pay is $1110.  For Step One, the Veteran's CBO is $1110 since this is less than the Retired Pay.  The Net Retired Pay is $532.    

For Step Two (CRDP Offset = CBO amount minus the CRDP Table Rate Amount).  The CRDP pay computation "table rate" is $125 if rated at 60 percent.  In the Veteran's case, CRDP offset is $1110 - $125 which is $985.   

For Step Three (CRDP Phase In Amount = Remaining Offset x Phase-in Percentage).  For 2007, the phase in percentage is 49.60 percent.  In the Veteran's case, for 2007, the CRDP Phase In Amount is $985 x .4960 = $488.56.

For Step Four (CRDP entitlement = CRDP Table Rate Amount + the Phase-in Amount).  In the Veteran's case, it is $488.56 + 125 = $613.56.  

So, for December 2007, the total entitlement (using the Veteran's VA payment which did not include the additional compensation for the dependents W. and B.) is the Total VA Payment ($1110) + the Net Retired Pay ($532) + the CRDP entitlement ($613.56) which amounts to $2255.56 (1110 + 532 + 613.56 = 2255.56). 

The Board will now calculate the CRDP amount using the Veteran's VA payment which includes the additional compensation for the dependents W. and B.  For this computation, the amount of VA pay is $1382.  

From December 2007, the Veteran's Retired Pay is $1642 and the VA Pay is $1382.  For Step One, the Veteran's CBO is $1382 since this is less than the Retired Pay.  The Net Retired Pay is $260.    

For Step Two (CRDP Offset = the CBO amount - the CRDP Table Rate Amount).  The CRDP pay computation "table rate" is $125 if rated at 60 percent.  In the Veteran's case, CRDP offset is $1382 - $125 which is $ 1257.    

For Step Three (the CRDP Phase In Amount = Remaining Offset x the Phase-in Percentage).  For 2007, the phase in percentage is 49.60 percent.  For December 2007, the CRDP Phase In Amount is $1257 x .4960 = $623.47.    

For Step Four (CRDP entitlement = the CRDP Table Rate Amount + the Phase-in Amount).  In the Veteran's case, it is $623.47 + 125 = $748.47.  

So, for December 2007, the total entitlement which includes the additional compensation for the dependents W. and B. is the Total VA Payment ($1382) + the Net Retired Pay ($260) + the CRDP entitlement ($748.47) which amounts to $2390.47 (1382 + 260 + 748.47 = 2390.47). 

For the time period of December 2007, the Veteran was initially paid $2255.56.  The correct amount that the Veteran should have been paid using the VA pay which included the additional amount for dependents is $2390.47  The difference is $134.91, which is $134 rounded down.  Thus, according to the audit, VA correctly calculated the retroactive amount due from VA for December 2007 and the Veteran was paid this amount.   


CRDP computation from January 2008 to May 2008

Again, the Board will first calculate the CRDP amount using the Veteran's VA payments which did not include the additional compensation for the dependents W. and B. and then the Board will calculate the CRDP amount using the VA pay with the additional amount for dependency.   

For January 2008 to May 2008, the calculations are as follows.  The Veteran's Retired Pay is $1642 and the VA Pay is $1110.  For Step One, the Veteran's CBO is $1110 since this is less than the Retired Pay.  The Net Retired Pay is $532.    

For Step Two (CRDP Offset = the CBO amount - the CRDP Table Rate Amount), the CRDP pay computation "table rate" is $125 if rated at 60 percent.  In the Veteran's case, CRDP offset is $1110 - $125 which is $985.   

For Step Three (the CRDP Phase In Amount = the Remaining Offset x the Phase-in Percentage), for 2008, the phase in percentage is 69.76 percent.  In the Veteran's case, the CRDP Phase In Amount is $985 x .6976 = $687.14. 

For Step Four (the CRDP entitlement = the CRDP Table Rate Amount + the Phase-in Amount).  In the Veteran's case, it is $687.14 + $125 = $812.14.  

So, from January 2008 to May 2008, the total entitlement (using the Veteran's VA payment which did not include the additional compensation for the dependents W. and B.) is the Total VA Payment ($1110) + the Net Retired Pay ($532) + the CRDP entitlement ($812.14) which amounts to $2454 (1110 + 532 + 812.14  = 2454.14). 

The Board will now calculate the CRDP amount using the Veteran's VA payment which includes the additional compensation for the dependents W. and B.  For this computation, the amount of VA pay is $1382.  

For January 2008 to May 2008, the calculations are as follows.  From January to May 2008, the Veteran's Retired Pay is $1642 and the VA Pay is $1382.  For Step One, the Veteran's CBO is $1382 since this is less than the Retired Pay.  The Net Retired Pay is $260.    

For Step Two (the CRDP Offset = the CBO amount - the CRDP Table Rate Amount), the CRDP offset is $1382 - $125 which is $1257.    

For Step Three (the CRDP Phase In Amount = the Remaining Offset x the Phase-in Percentage).  For 2008, the phase in percentage is 69.76 percent.  In the Veteran's case, the CRDP Phase In Amount is $1257 x .6976 = $876.88.   

For Step Four (the CRDP entitlement = the CRDP Table Rate Amount + the Phase-in Amount).  In the Veteran's case, it is $876.88 + $125 = $1001.  

So, from January 2008 to May 2008, the total entitlement (which includes the additional compensation for the dependents W. and B.) is the Total VA Payment ($1382) + the Net Retired Pay ($260) + the CRDP entitlement ($1001.88) which amounts to $2643.88 (1382 + 260 + 1001.88 = 2643.88). 

For the time period January 2008 to May 2008, the Veteran was initially paid $2454.14.  The correct amount that the Veteran should have been paid using the VA pay which included the additional amount for dependents is $2643.88.  The difference is $189.74.  Thus, according to the audit, VA correctly calculated the retroactive amount due from VA for each month from January 2008 to May 2008 and the Veteran was paid this amount.      

In light of the evidence of record, the Board finds that the Veteran was fully compensated for her dependents for the period from June 1, 2007 to June 1, 2008.  As indicated above, the Veteran received a combination of military retirement pay, CRDP, and VA compensation.  Although the October 2009 audit showed that she was due an additional amount from the VA, retroactive payment was made in November 2009.  The Board finds that no additional payment is due for the Veteran and therefore, her claim is denied.  


ORDER

Entitlement to additional CRDP for the time period from June 1, 2007 to June 1, 2008 is denied.  



____________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


